


Exhibit 10.20

 

THIRD AMENDMENT TO LEASE

 

This THIRD AMENDMENT TO LEASE (“Third Amendment”) dated for reference purposes
only as of October 6, 2011, by and among MAIN STREET ASSOCIATES, a general
partnership and EJC PARTNERS, L.P., a California limited partnership
(collectively, “Landlord”), and THORATEC LABORATORIES CORPORATION, a California
corporation (“Tenant”).

 

R E C I T A L S :

 

A.            Main Street Associates, a California general partnership
(“Original Landlord”) and Tenant are parties to that certain Lease Agreement
dated as of July 25, 1996 (the “Original Lease”), as amended by that certain
First Amendment to Lease Agreement dated as of January 15, 1997 by and between
Landlord and Tenant (the “First Amendment”) and that certain Second Amendment to
Lease dated as of May 15, 1997 by and between Landlord and Tenant (the “Second
Amendment”), whereby Landlord leases to Tenant and Tenant leases from Landlord
certain real property and improvements commonly known as 6035 Stoneridge Drive,
Pleasanton, California  (the “Premises”).  The Original Lease, the First
Amendment and the Second Amendment are collectively, the “Existing Lease.” 
Landlord is the successor-in-interest to Original Landlord.

 

B.            By this Third Amendment, Landlord and Tenant desire to extend the
Term of the Lease and to otherwise modify the Lease as provided herein.

 

A G R E E M E N T :

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Capitalized Terms.  Unless otherwise defined herein or unless the
context clearly requires otherwise, capitalized words and terms used in this
Third Amendment shall have the meanings ascribed to them in the Existing Lease.
  The Existing Lease, as amended by this Third Amendment, is sometimes referred
to herein as the “Lease.”   The provisions of the Recitals above are fully
incorporated herein by this reference.

 

2.             Extended Lease Term.  Pursuant to the Existing Lease, the Term is
presently scheduled to expire on August 15, 2012 (the “Existing Lease
Termination Date”).  The Lease Termination Date shall be extended such that the
Lease shall expire on August 14, 2027 (“New Termination Date”).  The period from
August 16, 2012 through the New Termination Date specified above, shall be
referred to herein as the “Extended Term”.   Tenant shall have two
(2) additional options to further extend the Extended Term for a period of five
(5) years each in accordance with, and subject to, Section 37 of the Original
Lease; provided, however, that: (i) all references to the “term” in Section 37
of the Original Lease shall mean and refer to the Extended Term as defined in
this Section 2 above; (ii) the Monthly Installment of rent payable during each

 

1

--------------------------------------------------------------------------------


 

of the Option Terms shall be equal to ninety-five percent (95%) of the Fair
Market Rent, which Fair Market Rent determination shall presume fixed annual
escalations of three percent (3%); and (iii) the Monthly Installments during
each Option Term shall be subject to fixed annual escalations of three percent
(3%).

 

3.             Base Rent.  Notwithstanding anything to the contrary in the
Lease, during the Extended Term, Tenant shall pay Monthly Installments of rent
for the Premises as follows:

 

 Period

 

Monthly
Installment of rent

 

Monthly rental
rate per rsf

 

August 16, 2012 through August 31, 2013

 

$

73,027.84

 

$

1.18

 

September 1, 2013 through August 31, 2014

 

$

73,027.84

 

$

1.18

 

September 1, 2014 through August 31, 2015

 

$

75,503.36

 

$

1.22

 

September 1, 2015 through August 31, 2016

 

$

77,360.00

 

$

1.25

 

September 1, 2016 through August 31, 2017

 

$

79,216.64

 

$

1.28

 

September 1, 2017 through August 31, 2018

 

$

82,311.04

 

$

1.33

 

September 1, 2018 through August 31, 2019

 

$

84,786.56

 

$

1.37

 

September 1, 2019 through August 31, 2020

 

$

87,262.08

 

$

1.41

 

September 1, 2020 through August 31, 2021

 

$

89,737.60

 

$

1.45

 

September 1, 2021 through August 31, 2022

 

$

92,213.12

 

$

1.49

 

September 1, 2022 through August 31, 2023

 

$

95,307.52

 

$

1.54

 

September 1, 2023 through August 31, 2024

 

$

98,401.92

 

$

1.59

 

September 1, 2024 through August 31, 2025

 

$

100,877.44

 

$

1.63

 

September 1, 2025 through August 31, 2026

 

$

103,971.84

 

$

1.68

 

September 1, 2026 through August 14, 2027

 

$

107,066.24

 

$

1.73

 

 

During the Extended Term and any Option Term, the Monthly Installments shall not
be subject to the rental adjustments described in Sections 4(B) and 4(C) of the
Original Lease.  Accordingly, from and after the Effective Date, Sections
4(B) and 4(C) of the Original Lease shall be deleted in their entirety.

 

4.             Removal and Restoration of Tenant Improvements.  Notwithstanding
anything to the contrary in the Lease, including without limitation
Section 10(a) of the Existing Lease,

 

2

--------------------------------------------------------------------------------


 

effective as of the Effective Date, Tenant shall not be required to remove or
restore any Tenant Improvements or other, alterations or improvements installed
or existing prior to the date of this Third Amendment.

 

5.             Right of First Opportunity to Purchase.  Notwithstanding anything
to the contrary in the Lease, including without Subsection 42(G)(i) of the
Existing Lease, Tenant shall continue to have the right of first opportunity to
purchase the Premises during the Extended Term, and any extensions or renewals
thereof.

 

6.             Destruction.  Notwithstanding anything to the contrary in the
Lease, including without Subsection 13(B)(i) of the Existing Lease, Landlord
shall not have the option to terminate the Lease pursuant to Subsection
13(B)(i), if Tenant agrees in writing to pay the amount by which the restoration
exceeds fifty percent (50%) of the replacement cost of the Building and deposits
with Landlord an amount equal to the estimated amount of such excess within
thirty (30) days after Landlord has notified Tenant of its election to terminate
the Lease pursuant to Subparagraph 13(B)(i) of the Original Lease.

 

7.             Entire Agreement.  This Third Amendment contains the entire
agreement and understanding between the parties concerning the subject matter of
this Third Amendment and supersedes all prior agreements, terms, understandings,
conditions, representations and warranties, whether written or oral, concerning
the matters that are the subject of this Third Amendment.  Wherever possible,
each term of this Third Amendment shall be interpreted in such a manner as to be
valid under applicable laws, rules, regulations and court authority, but if,
notwithstanding the foregoing, any term of this Third Amendment is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining terms of this Third Amendment shall remain in full force and effect
and shall in no way be affected, impaired or invalidated.

 

8.             Brokers.   Tenant and Landlord each represent and warrant to the
other that it has not entered into any agreement with, or otherwise had any
dealings with, any broker or agent in connection with the negotiation or
execution of this Lease which could form the basis of any claim by any such
broker or agent for a brokerage fee or commission, finder’s fee, or any other
compensation of any kind or nature in connection herewith, and each party shall,
and hereby agrees to, indemnify and hold the other harmless from all costs
(including court costs, investigation costs, and attorneys’ fees), expenses, or
liability for commissions or other compensation claimed by any broker or agent
with respect to this Lease which arise out of any agreement or dealings, or
alleged agreement or dealings, between the indemnifying party and any such agent
or broker.  This provision shall survive the expiration or earlier termination
of this Lease.

 

9.             Ratification. Except as modified by this Third Amendment,
Landlord and Tenant hereby acknowledge and ratify all of the terms and
conditions of the Existing Lease and agree that the Existing Lease, as amended
hereby, is and shall remain in full force and effect between Landlord and
Tenant. In the event of any conflict between the terms of the Ground Lease and
the terms of this Third Amendment, the terms of this Third Amendment shall
control.

 

3

--------------------------------------------------------------------------------


 

10.           Headings.  The headings to paragraphs of this Third Amendment are
for convenient reference only and shall not be used in interpreting this Third
Amendment.

 

11.           Effective Date.  This Third Amendment shall be binding and
effective when it is mutually executed and delivered by the parties.  However,
once so executed and delivered the specific amendments to the Existing Lease set
forth herein shall be effective and operative between the parties as of
August 16, 2012 (the “Effective Date”).

 

12.           Counterparts.  This Third Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.

 

[Remainder of page intentionally blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Third Amendment has been executed as of the day and
year first above written.

 

“LANDLORD”

 

“TENANT”

 

 

 

MAIN STREET ASSOCIATES

 

THORATEC LABORATORIES CORPORATION

 

 

 

By:

/s/ Steven P. Thomas

 

By:

/s/ Patrick Schmitz

 

 

 

 

 

 

Name: Steven P. Thomas

 

 

Name: Patrick Schmitz

 

Title: General Partner

 

 

Title: Vice President of Operations

 

Date: October 6, 2011

 

 

Date: October 6, 2011

 

 

 

 

 

EJC PARTNERS, L.P.

 

 

 

 

 

 

 

By:

/s/ Darcy M. Cashin

 

 

 

 

 

 

 

 

 

Name: Darcy M. Cashin

 

 

 

 

Title: Partner

 

 

 

 

Date: October 25, 2011

 

 

 

 

5

--------------------------------------------------------------------------------
